Judgment and order reversed on the law and the facts, with costs, and the complaint dismissed, with costs, on the ground that the finding of the jury that the deceased was in good health on the thirty-first of January and for thirty days thereafter is contrary to and against the weight of the evidence and that it sufficiently appears that he was not in good health at such time. (Jenkins v. John Hancock Mutual Life Ins. Co., 257N. Y. 289; Bartlomiejczak v. Sovereign Camp of Woodmen of the World, 218 App. Div. 228.) All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.